Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via telephone with Applicants representative Qionghua Weng on 03/12/2021.
The application has been amended as follows:  	Regarding claim 7, the claim is amended so the claims would read as follows.“7.    The LED light bar network current foldback circuit according to claim [[3]] 1, wherein a model of the comparison chip is AP4310 or TL103.”
Reasons For Allowance
Claims 1, 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 1, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…the voltage reference module comprises: a first rectifying unit configured to rectify a voltage provided by the LED light bar network to generate the supplied voltage for the comparison module; and a voltage generating unit configured to output the voltage reference to the voltage division and sampling module and the comparison module; and the first rectifying unit of the voltage reference module comprises a first rectifier diode, a second rectifier diode, and a first conversion resistor, both positive poles of the first rectifier diode and the second rectifier diode are connected to an anode of the LED light bar network, both negative poles of the first rectifier diode and the second rectifier diode are connected to an eighth pin of the comparison chip and the protection unit through the first conversion resistor.”.claim 8, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…the voltage reference module comprises: a first rectifying unit configured to rectify a voltage provided by the LED light bar network to generate the supplied voltage for the comparison module: and a voltage generating unit configured to output the voltage reference to the voltage division and sampling module and the comparison module; and the first rectifying unit of the voltage reference module comprises a first rectifier diode, a second rectifier diode, and a first conversion resistor, both positive poles of the first rectifier diode and the second rectifier diode are connected to an anode of the LED light bar network, both negative poles of the first rectifier diode and the second rectifier diode are connected to an eighth pin of the comparison chip and the protection unit through the first conversion resistor.”.	The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYE-JUNE LEE whose telephone number is (571)270-7726.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JYE-JUNE  LEE/
Examiner, Art Unit 2838



/KYLE J MOODY/Primary Examiner, Art Unit 2838